633 N.W.2d 850 (2001)
Marcia A. KILBOURNE, Plaintiff,
v.
PROJECT NET, INC., d/b/a Superior Services, Defendant.
Project Net, d/b/a Superior Services, Plaintiff,
v.
Marcia Kilbourne, Defendant.
No. C0-01-1504.
Supreme Court of Minnesota.
September 14, 2001.

ORDER
Plaintiff Project Net, d/b/a Superior Services has moved under Rule 113.03 of the General Rules of Practice for consolidation of the above-entitled cases, presently pending in Dakota and Washington County District Courts. The parties have stipulated to consolidation and to assignment of *851 the case to the Washington County District Court. These cases involve the same parties and common questions of law and fact. The interests of the parties and the judiciary in the efficient administration of justice will be served by adjudication of these cases in one forum. Therefore a single judge will be appointed to hear the cases as authorized by Rule 113.03. The issues of change of venue of the Dakota County case and formal consolidation will be left to the assigned judge.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that pursuant to Minn. R. Gen. Prac. 113.03 and Minn.Stat. §§ 480.16 and 2.724 (2000), the Honorable J. Kenneth Maas of the Tenth Judicial District, having consented, is appointed to hear and decide all matters, including pretrial and trial proceedings, in the above-entitled cases.
BY THE COURT:
Kathleen A. Blatz
Chief Justice